DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 07/16/2021, with respect to claims 19 and 24 have been fully considered and are persuasive.  The rejection of claims 19 and 24 has been withdrawn. 

Allowable Subject Matter
Claims 19-20, 24, 26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the specific limitation of “a rotation angle sensor configured to determine a rotation angle position of the external rotor based on the anisotropy of the external rotor; and a frequency converter configured to generate drive signals for windings of the stator, the rotation angle sensor for determining a rotation angle position of the external rotor is integrated into the frequency converter” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Hsiao discloses an external rotor with toothed outer surface to drive a drive chain but fails to disclose a rotation angle sensor integrated into a frequency converter to detect anisotropy of the rotor.
Claims 20, 26 and 28 are allowable for depending upon claim 19.

 Regarding claim 24, the specific limitation of “a rotation angle sensor configured to determine a rotation angle position of the external rotor based on the anisotropy of the external rotor; and a frequency converter configured to generate drive signals for windings of the stator, the rotation angle sensor for determining a rotation angle position of the external rotor is integrated into the frequency converter” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Hsiao discloses an external rotor with toothed outer surface to drive a drive chain but fails to disclose a rotation angle sensor integrated into a frequency converter to detect anisotropy of the rotor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834  
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834